Citation Nr: 1014626	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound to the left (minor) shoulder and 
left shoulder rotator cuff tear, status-post surgical repair. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1991 to 
October 1996, February to December 2003, and from May 2005 to 
August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO, in part, awarded service 
connection for residuals of gunshot wound to the left (minor) 
shoulder; an initial noncompensable evaluation was assigned, 
effective December 28, 2003.  The Veteran timely appealed the 
RO's August 2004 rating action to the Board.  On his 
substantive appeal, the Veteran specifically limited 
appellate review to the issued noted on the title page.  
(see, VA Form 9, received by the RO in March 2005).  

By a February 2005 rating action, the RO awarded a 10 percent 
disability rating to the service-connected residuals of a 
gunshot wound of the left shoulder, effective December 28, 
2003.  

The Board issued a decision in September 2008 in which it 
denied an initial rating in excess of 10 percent for the 
disability.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
September 2009 Joint Motion for Remand (Joint Motion) the 
Court vacated the Board decision and remanded the case to the 
Board for compliance with the instructions contained in the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In pertinent part, the Joint Motion instructs the Board to 
provide an adequate statement of reasons or bases for its 
findings and conclusions.  

The Joint Motion noted that the only muscle group identified 
by the Board for rating purposes in its September 2008 
decision is Muscle Group (MG) I, which includes the 
trapezius.  However, a February 2005 VA orthopedic surgical 
examiner set forth the track of the bullet and identified the 
rhomboid and supraspinatus muscles in addition to the 
trapezius.  The rhomboid and trapezius muscles are in MG II 
and IV, respectively.  These three muscle groups all act upon 
the shoulder and so the Board is to readjudicate the gunshot 
wound claim and determined whether the evidence supports the 
application of any muscle injury diagnostic codes in addition 
to Diagnostic Code 5301.  

The Joint Motion also noted that in making its determination 
that the injury to MG I was only "moderate", the Board did 
not adequately discuss the "type of injury" or "history" 
of the injury, both of which require a review of the service 
treatment records.  The Board was to address the factor set 
forth in 38 C.F.R. § 4.56(d) and determine, with support by 
adequate reasons and bases, the appropriate disability level 
under all relevant diagnostic codes.  

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  If the 
records are unavailable, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2009).  

The Board notes that in cases where the Veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case, including the obligation to 
search alternate sources.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991).

A review of the claims file reveals that the only service 
treatment records located in the claims file from the period 
when the Veteran suffered his gunshot wound in Iraq in 2003 
were provided by the Veteran himself.  No 2003 treatment 
records are contained in the Veteran's official service 
folders.  In addition, the first treatment records regarding 
the Veteran's gunshot wound relate to when the Veteran was 
admitted to Walter Reed Army Medical Center on May 2, 2003.  
The Veteran suffered his injury according to this record on 
April 27, 2003.  There is a gap in the records of nearly a 
week and there are indications in his Walter Reed records 
that he was treated at a U.S. Naval Hospital in Rota, Spain 
prior to being transferred to Walter Reed.  

These records may contain crucial information about the 
gunshot wound, including the track of the bullet, the type of 
injury and the history of the injury and are required for a 
full analysis of the residuals of a gunshot wound per 
38 C.F.R. § 4.56(d).  There is no indication in the record 
that these records have been requested.  There is also no 
indication that the claims file contains a full set of the 
Veteran's service treatment records, as there are no 2003 
records in the official service folders.  There also has been 
no formal finding regarding missing service treatment or an 
official notification to the Veteran.  The Board finds that a 
remand is necessary to make further requests for treatment 
records that pertain to the Veteran's period of service and 
his gunshot wound.  If necessary, the RO should notify the 
Veteran and make a formal finding that the records are 
unavailable and that further efforts to obtain them would be 
futile.  

The RO is directed to Washington v. Nicholson, 19 Vet. App. 
362 (2005) as to the requirement that VA advise claimants of 
alternate sources of evidence which may be utilized in cases 
where records are missing.  The RO's attention is also called 
to Daye v. Nicholson, 20 Vet. App. 512, 516 (2006) and Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) as to the requirement 
that VA advise claimants of alternate sources of evidence 
which may be utilized in cases where service records are 
missing.  It is incumbent upon VA to afford the appellant's 
claim this consideration due to the unavailability of his 
service records.  See Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare (1991).  

A non-exhaustive list of documents that may be substituted 
for service treatment records in this case includes: 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics, and private 
physicians where a Veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  See VA 
Adjudication Procedure Manual, Manual M21-1MR, Part III, 
Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005).  In this 
regard, the RO should provide the Veteran appropriate notice 
and attempt to reconstruct the service treatment records 
through alternative means, if necessary.  

The available service treatment records reflect that, in 
April 2003, the Veteran incurred a gunshot wound, which 
entered the left neck and exited under the left clavicle.  
The Veteran sustained rib fractures and pneumothorax to the 
left lung and chest.  A chest tube was inserted.  He was 
evacuated to the Walter Reed Army Medical Clinic (WRAMC) on 
May 2, 2003, where medical personnel cleaned and dressed the 
Veteran's wounds several times a day.  At discharge from the 
hospital on May 12, 2003, the Veteran ambulated and tolerated 
a regular diet.  His pain was well-controlled with 
medication.  The Veteran was placed on convalescent leave for 
30 days.

When the Veteran was re-examined in late May 2003, the 
examiner noted that he was status-post gunshot wound, which 
had entered the left trapezius and exited the left upper 
chest.  Upon physical evaluation of the left upper extremity, 
there was a three by two centimeter scar at the site of the 
left trapezius wound, which was one and a half centimeters 
deep.  There was red [illegible] tissue in the wound bed.  
There was also a three by one centimeter left back wound, 
which was one centimeter deep.  "5 mm tract superiorly."  
The wound was noted to have been healing well.  The Veteran 
was instructed to change his dressings and continue with 
outpatient physical therapy.  A June 2003 treatment report 
reflects that the Veteran's gunshot wound to the left chest 
was healing well.  

VA initially evaluated the Veteran after he was discharged 
from service in April 2004.  A review of said examination 
report reflects that the VA examiner recorded the Veteran's 
history with respect to his gunshot wound to the left 
shoulder, which is consistent with that previously reported 
in the preceding paragraph.  However, it does not appear that 
the Veteran's claims file or service treatment records that 
document the gunshot wound were available to the examiner.  
The February 2005 VA orthopedic surgical examiner that set 
forth the track of the bullet provided no indication of a 
review of the Veteran's service treatment records or claims 
file.  A May 2005 VA examiner also noted that there was no 
claims file to review and did not indicate a review of the 
service treatment records.  A February 2007 VA examiner 
specifically noted that the Veteran's service treatment 
records were not available.  

The medical evidence is somewhat conflicting based on the May 
2003 service treatment records versus the findings of the 
February 2005 VA orthopedic surgeon.  In addition, it appears 
that none of the examiners had access to the Veteran's claims 
file or full service treatment records.  It is unclear to the 
Board based on the examinations of record what the actual 
track of the bullet was and the muscle groups that were 
affected by the gunshot wound the Veteran suffered in April 
2003.  Therefore, given the inadequacy of the record before 
the Board and the complexities of correctly and adequately 
rating gunshot wound injuries, the Board finds that a muscles 
examination with review of the Veterans claims file and 
service treatment records is in order to fully evaluate the 
Veteran's disability under the criteria as laid out in 
38 C.F.R. § 4.56(d).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e) and informed that given the 
possible unavailability of his complete 
service treatment records, he may submit 
alternative records to substantiate his 
claim, in accordance with Washington, 
Dixon, Daye and appropriate administrative 
provisions.  

2.  The RO should again request the 
Veteran's service treatment records, with 
a particular focus on any records between 
January and May 2003, including a request 
for any records relating to the Veteran 
from April to May 2003 at the U.S. Naval 
Hospital in Rota, Spain.  If no further 
service treatment records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, including 
if further efforts to locate them would be 
considered futile.  

3.  After the above actions have been 
completed, the Veteran should be afforded 
a VA muscles examination to determine the 
nature and etiology of his current left 
shoulder disability (residuals of a 
gunshot wound to the left shoulder and 
left shoulder rotator cuff tear, status-
post surgical repair.).  The claims folder 
should be made available to the examiner 
for review before the examination and the 
report of examination must indicate that 
it was reviewed.  In addition to any 
standard muscles worksheet questions the 
examiner is to answer, the Board wishes to 
have the examiner specifically include the 
following in the report:

a)  Identify all muscle groups affected 
(using service treatment records, 
observation of scars, Veteran's report of 
history and other post-service treatment 
records and examination reports), and the 
manifestations and degree of severity of 
any muscle damage caused by the Veteran's 
in-service gunshot wound(s) (GSW).  

b)  Give detailed description of all scars 
resulting from the GSWs and any subsequent 
surgery; indicate whether any scars are 
unstable, painful or tender on objective 
exam, and whether there is any underlying 
soft tissue damage or any resulting 
limitation of function.

c)  Discuss all symptoms of muscle injury 
(loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement) and the severity 
of those symptoms.

d)  Indicate whether there is evidence of 
loss of deep fascia or of muscle substance 
or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when 
compared to the sound side.

e)  Indicate which joint or joints are 
primarily affected by the residuals of the 
GSW, and perform full range of motion 
testing of the affected joint(s).  
Indicate if there are any other symptoms 
of the affected joint(s) related to the 
GSW residuals and left shoulder rotator 
cuff tear, status-post surgical repair, 
such as locking, instability, or 
ankylosis.  Determine whether any affected 
joint shows resulting weakened movement, 
excess fatigability, or incoordination and 
the degree of additional range of motion 
loss or ankylosis caused by such symptoms.  
Give an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or after repetitive 
usage.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

f)  Indicate if there is any neurologic 
impairment and the extent of disability 
present.  

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again readjudicate the claim, to 
include consideration of all affected 
muscle groups and issue a supplemental 
statement of the case.  Then afford the 
Veteran the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


